     JOSHUA DOWLING, ESQ.
1
     Nevada Bar No. 12956
2    RICHARD HARRIS LAW FIRM
     801 South Fourth Street
3    Las Vegas, Nevada 89101
     Phone: (702) 444-4444
5
     Fax: (702) 444-4455
6    E-Mail: jdowling@RichardHarrisLaw.com
     Attorney for Plaintiff
7

8
                               UNITED STATES DISTRICT COURT
9                                   DISTRICT OF NEVADA

10

11   TERESA BURWELL,
                                                  CASE NO.: 2:18-cv-01825-GMN-NJK
12
                         Plaintiff,
13   v.

14   FUTURE HORIZON, L.P., a Nevada limited STIPULATION AND ORDER TO
     partnership; MEADOW MESA                EXTEND DEADLINE
15
     APARTMENTS, L.P., a Nevada limited      TO FILE JOINT PRETRIAL ORDER
16   partnership; AMERICAN MANAGEMENT
     SERVICES WEST, LLC; STOUT
17   MANAGEMENT COMPANY; JAVIER’S           FIRST REQUEST
18
     CLEANING SERVICES, LLC, a Nevada
     limited liability company; and DOES I
19   through XXX, inclusive,
                            Defendants.
20

21
     MEADOW MESA APARTMENTS, L.P.,
     d/b/a RANCHO MESA APARTMENTS
22   and AMERICAN MANAGEMENT
     SERVICES WEST, LLC
23
                     Cross-Claimants,
24   v.

25   JAVIER’S CLEANING SERVCES, LLC, a
     Nevada limited liability company; and ROES
26
     I through XXX, inclusive
27                        Cross-Defendant(s).

28




                                                  1
                      STIPULATION AND ORDER TO EXTEND DEADLINE
1
                             TO FILE JOINT PRETRIAL ORDER
2                                     (First Request)

3

5           COME NOW, THE PARTIES, by and through their respective counsel, and stipulate to

6    extend the deadline to file the Joint Pre-Trial Order in this matter through April 11, 2019.
7    Pursuant to LR IA 6-1 and LR 26-4, good cause exists for not filing the Stipulation for
8    Extension 21 days prior to the deadline because the attorney handling the case on behalf of
9    Plaintiff’s firm left the firm shortly prior to the deadline. Accordingly, the draft Order was not
10   received by Plaintiff’s new attorney until April 4, 2019. A draft Order has been circulated to
11
     the appropriate individuals and the parties will be able to coordinate and finalize same by the
12
     ///
13
     ///
14
     ///
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
1    stipulated deadline of April 11, 2019.
2

3

5

6

7

8

9

10

11

12
     The parties' stipulation to extend the deadline to file the joint pretrial order, Docket No.
13   14, is hereby GRANTED. The deadline is extended to April 11, 2019.
14
                                                            April 9, 2019
15

16

17

18

19

20
            DATED this 4th day of April, 2019.
21

22                                            RICHARD HARRIS LAW FIRM

23                                            /s/ Joshua Dowling
                                              ___________________________
24
                                              JOSHUA DOWLING, ESQ.
25                                            Nevada Bar No. 12956
                                              801 South Fourth Street
26                                            Las Vegas, NV 89101
                                              Attorneys for Plaintiff
27

28




                                                     3
